DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 7 recites a series of mental process that that utilizes a game object and game concepts to be used in a therapy session, and adapting the game objects and game concepts in order to adapt to the subject’s performance.  This is similar to the mental process that teacher/therapist will experience when designing a game or a diagnosis game to diagnose a subject and how to adapt such game in order to meet the need of the subject.   While the claim limitations are recited with a series of claim limitation directed to a computer, a database and other computer based language, the limitations are recited in such a generic and high level language that it amount to performing a mental process using a physical aid.  As stated by the MPEP, the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind."   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
For the reason iterated above, the examiner takes the position that the limitation of independent claims 1 and 7 are considered to be an abstract idea belonging in the “mental process” category.   
This judicial exception is not integrated into a practical application. In particular, the claim uses a database, game scenes and assets, and a display module.   However, these components are described in at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For example, the specification described that the use of computer game in diagnosing a user cognitive skills are generic and well understood (see paragraph 71) and the specification described that these component are well-understood, routine and conventional in the field (see paragraph 80, 85).   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer game and various game objects to diagnose a subject amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent limiations have also been analyzed and do not alleviate the finding of the independent claims.  For example:
Claims 2-6, 8-16, 19 and 30 appear to be directed to the use various game components to display various game object that is used in the analysis of the subjects.  As stated in the rejection above the use of various game objects (visual or audio stimulus) do not alleviate the abstract finding of the independent claims.  At best, it only served to further provide additional abstract idea.  The same analysis of independent can be applied in these dependent claims.  
Claims 17-18 appears to be directed to the step of modifying the game to based on the results of the subject’s performance.  As explained in the rejection above, these particular steps only provide an additional abstract idea finding, since this particular step can be interpreted as a mental process similar to what a teacher/therapist will have to adapt a particular test/game to suit a subject better.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz US 20150355760 and in view of Merzenich 9,302,179.
Claims 1 and 7:  The Seitz reference provides a teaching of a system for providing a device-based multi-sensory therapeutic game (see paragraph 46) comprising:
a component provision module, in communication with a database, configured to provide game components and a game generation framework (see paragraph 36 and FIG. 4 item 250);
a generator module, in communication with the component provision module, configured to generate, in real-time and using the game generation framework in conjunction with the database, scenes and assets including auditory game objects and visual game objects based on personalized user parameters (see paragraph 38); and
a display module configured to display, in real-time to the user, a game that concurrently provides a visual pathway challenge (see paragraph 45), and a cognitive pathway challenge to encourage neuroplasticity, the game including the game components, and the visual game objects (see paragraph 46).
	The Seitz reference is silent on the teaching of an auditory pathway challenge and the auditory game objects.  However, the Merzenich reference provides a teaching of an auditory pathway challenge and the auditory game objects (col. 16:40-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of Merzenich reference provides a teaching of an auditory pathway challenge and the auditory game objects, as taught by Merzenich, in order to provide  a testing systems that cover all of the user’s sensory sense.      
Claims 2 and 8:  The Seitz reference provides a teaching of wherein the game components displayed by the display module comprise generic game components that are presented in a similar manner to any user, and the visual game objects and the auditory game objects comprise components that are based on personalized user parameters, and are presented in a different manner to different users depending on the associated personalized user parameters (see paragraph 55). 
Claim 3:  The Seitz reference is silent on the teaching of wherein the component provision module, the generator module and the display module cooperate to provide the device-based multi-sensory therapeutic game adapted to provide therapy for attention deficit hyperactivity disorder (ADHD).  However, the examiner takes the position that the difference between the teaching of Seitz and the current claim limitation is the intended use limitation of that the the device-based multi-sensory therapeutic game adapted to provide therapy for attention deficit hyperactivity disorder (ADHD) that to not result in structural difference between the Seitz reference and the claimed limitation.  In this particular case, nothing in the teaching Seitz would prohibit the implementation of the Seitz reference to the limitation of “adapted to provide therapy for attention deficit hyperactivity disorder (ADHD)”. 
Claim 4:  The Seitz reference provide a teaching of wherein the scenes and assets including and the visual game objects are generated independent of a language of game delivery (see paragraph 51).  
The Seitz reference is silent on the teaching of having an auditory game objects that is independent of a language of game delivery.  However, the Merzenich reference provides a teaching of having an auditory game objects that is independent of a language of game delivery (see col.  41: 50-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of having an auditory game objects that is independent of a language of game delivery, as taught by Merzenich, in order to provide  a testing systems that cover all of the user’s sensory sense.      
Claim 5:  The Seitz reference provides a teaching of wherein the game components, the auditory game objects and the visual game objects are provided in a first language to concurrently challenge the user’s visual pathway, and cognitive pathway in the first language (see paragraph 51 and 36 having instruction of the user to follow in the first language).  
The Seitz reference is silent in the teaching of an auditory pathway.  However, the Merzenich reference provides a teaching of an auditory pathway (see col.  41: 50-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of an auditory pathway, as taught by Merzenich, in order to provide  a testing systems that cover all of the user’s sensory sense.      
Claim 16:  The Seitz reference provides a teaching of wherein displaying the game further comprises modifying at least one aspect of the displayed game based on a modification in one or more of the personalized user parameters (see paragraph 42 the game level is adapted based on the user’s performance).  
Claim 17: The Seitz reference provides a teaching wherein displaying the game further comprises modifying at least one aspect of the displayed game based on a measured result of the user in an evaluated portion of the game (see paragraph 42 difficulty adjustment based on the user’s performance in the test).  

Claim(s) 6, 9, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz US 20150355760 and Merzenich 9,302,179 and further in view of Smith US 2013/0260886
Claims 6 and 30:  The Seitz reference is silent on the teaching of having auditory pathway wherein the game components, the auditory game objects and the visual game objects are provided in a first language to concurrently challenge the user’s visual pathway, auditory pathway and cognitive pathway in a second language, the second language being different from the first language.
However, the Smith reference provides a teaching of having auditory pathway wherein the game components, the auditory game objects and the visual game objects are provided in a first language to concurrently challenge the user’s visual pathway, auditory pathway and cognitive pathway in a second language, the second language being different from the first language (see paragraph 43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of having auditory pathway wherein the game components, the auditory game objects and the visual game objects are provided in a first language to concurrently challenge the user’s visual pathway, auditory pathway and cognitive pathway in a second language, the second language being different from the first language, as taught by Smith, in order to provide a foreign language learning environment (see abstract).  
Claim 9:  The Seitz reference provides a teaching wherein displaying the game comprises simultaneously providing the visual pathway challenge, and the cognitive pathway challenge (see paragraph 45, 51 and 36).
The Seitz reference provides a teaching of providing the auditory pathway challenge.  However, the Merzenich reference provide a teaching of providing the auditory pathway challenge.  However, Merzenich reference provides a teaching of providing the auditory pathway challenge (col. 16:40-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of Merzenich reference provides a teaching of an auditory pathway challenge and the auditory game objects, as taught by Merzenich, in order to provide  a testing systems that cover all of the user’s sensory sense.      
Claim 11:  The Seitz reference is silent on the teaching of wherein displaying the game comprises displaying both translucent and opaque moving masks to induce attention.  However, the Merzenich reference provides a teaching of displaying the game comprises displaying both translucent and opaque moving masks to induce attention (see col. 24:4-15). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz refernece with the feature of  wherein displaying the game comprises displaying both translucent and opaque moving masks to induce attention, as taught by Merzenich, in order to provide  a testing systems that cover all of the user’s sensory sense.      
Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz US 20150355760, in view of Merzenich 9,302,179, in view of Smith US 2013/0260886 and further in view of Hardy US 20070134631
Claim 10:  The Seitz reference is silent on the teaching of wherein simultaneously providing the visual pathway challenge, the auditory pathway challenge, and the cognitive pathway challenge comprises using complete words and their corresponding sounds.  However, the Hardy reference provides a teaching of wherein simultaneously providing the visual pathway challenge, the auditory pathway challenge, and the cognitive pathway challenge comprises using complete words and their corresponding sounds (see paragraph 141-142).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of simultaneously providing the visual pathway challenge, the auditory pathway challenge, and the cognitive pathway challenge comprises using complete words and their corresponding sounds, as taught by Hardy, in order to provide a memory skill training exercise to maintain one’s cognitive ability. 
Claim 13:  The Seitz reference is silent on the teaching of wherein displaying the game comprises interspersing repetitive language tasks with non-language mosaics.  However, the Hardy reference provides a teaching of displaying the game comprises interspersing repetitive language tasks with non-language mosaics  (see paragraph 235).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of displaying the game comprises interspersing repetitive language tasks with non-language mosaics, as taught by Hardy, in order to provide a memory skill training exercise to maintain one’s cognitive ability.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz US 20150355760 and in view of Merzenich 9,302,179 and further in view of De Ley et al US 8,083,523
Claim 15:  The Seitz reference is silent on the teaching of wherein displaying the game comprises providing a reward comprising visual and aural feedback.  However, the De Ley reference provides a teaching of displaying the game comprises providing a reward comprising visual and aural feedback (see col. 8:1-15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of wherein displaying the game comprises providing a reward comprising visual and aural feedback, in order to provide a system that help develop a user cognitive skill (see col. 2:25-35).  

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz US 20150355760, in view of Merzenich 9,302,179 and further in view of Wasowicz US 6,146,147
Claim 12:  The Seitz reference is silent on the teaching of displaying the game comprises providing a cognition inducing component selected from the group consisting of rhymes, pidgin English and homophones.  However, the Wasowicz reference provides a teaching of displaying the game comprises providing a cognition inducing component selected from the group consisting of rhymes  and homophones (see col. 8:50-65).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of providing a cognition inducing component selected from the group consisting of rhymes  and homophones, as taught by Wasowicz, in order to provide a test that explore the user’s linguistic and cognitive ability.  
Claim 18:  The Seitz reference is silent on the teaching of modifying the at least one aspect of the displayed game is performed based on a relationship of the measured result to either: an expected result for the user based on one or more of the personalized user parameters; or a game modification threshold.
However, the Wasowicz reference provides a teaching of modifying the at least one aspect of the displayed game is performed based on a relationship of the measured result as a game modification threshold (see FIG. 3B and col. 6:40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of modifying the at least one aspect of the displayed game is performed based on a relationship of the measured result as a game modification threshold, as taught by Wasowicz, in order to ensure an objective measurement of the user’s skill level.  

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz US 20150355760 and in view of Merzenich 9,302,179 and further in view of Washington US 20120231426
Claim 14:  The Seitz reference is silent on the teaching of wherein displaying the game comprises displaying motion graphics with embedded text.  However, the Washington reference wherein displaying the game comprises displaying motion graphics with embedded text (see paragraph 21).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of displaying the game comprises displaying motion graphics with embedded text, as taught by Washington, in order to provide different type of stimulus that is conducive to the game (see paragraph 17).  
Claim 19:  The Seitz reference is silent on the teaching of displaying the game comprises displaying fast motion graphics in addition to the auditory game objects and the visual game objects.   However, the Washington reference provides a teaching of wherein displaying the game comprises displaying fast motion graphics in addition to the auditory game objects and the visual game objects (see paragraph 21).  The examiner notes that the Washington reference is silent on the speed of the graphics.  However, the applicant’s claim limitation is also silent on what constitute a fast motion graphics.  As such, the examiner take the interpretation that the teaching of Washington is sufficient to meet limitation of claim 19.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Seitz reference with the feature of wherein displaying the game comprises displaying fast motion graphics in addition to the auditory game objects and the visual game objects, as taught by Washington, in order to provide different type of stimulus that is conducive to the game (see paragraph 17).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715